 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SEAN LOUIS ROWELL,                                 No. 2:14-cv-1888-KJM-EFB P
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    L.D. ZAMORA, et al.,
15                       Defendants.
16

17          Plaintiff is a former state prisoner proceeding without counsel in an action brought under

18   42 U.S.C. § 1983. On January 25, 2019, the postal service returned documents directed to

19   plaintiff as “undeliverable.” On February 6, 2019, defendants notified the court that plaintiff had

20   been paroled, but had not updated his address. ECF No. 102. Therefore, on February 13, 2019,

21   the court ordered plaintiff to file a notice of change of address no later than March 29, 2019. ECF

22   No. 104. Plaintiff has not filed a notice of change of address or otherwise responded to the

23   court’s order.

24          A party appearing without counsel must keep the court and all parties apprised of his

25   current address. L.R. 183(b). If mail directed to a plaintiff is returned by the postal service and

26   plaintiff fails to notify the court and opposing parties within 63 days thereafter of his current

27   address, the court may dismiss the action without prejudice for failure to prosecute. Id. More

28   than 63 days have passed since the postal service returned the mail and plaintiff has not notified
                                                        1
 1   the court of his current address. In addition, plaintiff did not respond to the court’s order
 2   directing him to file a notice of change of address no later than March 29, 2018.
 3          Accordingly, it is RECOMMENDED that this action be dismissed. See Fed. R. Civ. P.
 4   41(b); L.R. 110, 183(b).
 5          These findings and recommendations are submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 7   after being served with these findings and recommendations, any party may file written
 8   objections with the court and serve a copy on all parties. Such a document should be captioned
 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
10   within the specified time may waive the right to appeal the District Court’s order. Turner v.
11   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
12   Dated: April 9, 2019.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
